DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Drawings
The drawings are objected to because: 
Margins do not comply with 37 CFR 1.84(g), which requires “a left side margin of at least 2.5 cm. (1 inch)”. See especially Fig. 7B.
Some drawings contain solid black shading. See 37 CFR 1.84(m), which recites “Solid black shading areas are not permitted”.
Drawing sheet numbers (1/20, 2/20, etc.) are not larger than the numbers used as reference characters. See 37 CFR 1.84(t), which recites “The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion.”
Fewer than all “Numbers, letters, and reference characters … measure at least .32 cm. (1/8 inch) in height” as required by 37 CFR 1.84(p)(3). See subscripts for h1 and h2
The lead line for 100 in Fig. 1 does not comply with the requirements of 37 CFR 1.84(q), which requires that lead lines “must originate in the immediate proximity of the reference character and extend to the feature indicated.”
The drawings do not comply with 37 CFR 1.84(q), which requires “Lead lines are those lines between the reference characters and the details referred to. Such lines may be straight or curved and should be as short as possible. They must originate in the immediate proximity of the reference character and extend to the feature indicated.” 
Reference numeral 420 in Fig. 4B does not have a lead line extending to the feature indicated. 
Reference numeral 510 in Fig. 5B does not have a lead line extending to the feature indicated. 
Reference numeral 510 in Fig. 5C does not have a lead line extending to the feature indicated. 
Reference numeral 510 in Fig. 5D does not have a lead line extending to the feature indicated. 
Reference numeral 510 in Fig. 5E does not have a lead line extending to the feature indicated. 
Reference numeral 610 in Fig. 6A does not have a lead line extending to the feature indicated. 
Reference numeral 610 in Fig. 6B does not have a lead line extending to the feature indicated. 
Reference numeral 610 in Fig. 6C does not have a lead line extending to the feature indicated. 
Reference numeral 720 in Fig. 7A does not have a lead line extending to the feature indicated. 
Reference numeral 720 in Fig. 7B does not have a lead line extending to the feature indicated. 
Reference numeral 820 in Fig. 8B does not have a lead line extending to the feature indicated.
Reference character “160” has been used to designate both a display module (see Fig. 1 and [00065] of the SPEC) and a display device (see [00035] of the SPEC).
Reference character “150” has been used to designate both an input device (see [00038] of the SPEC) and an input module (see Fig. 1).  
Reference character “155” has been used to designate both a sound output device (see [00041] of the SPEC) and a sound output module (see Fig. 1).
Reference numeral “210” has been used to designate a frame structure (see [00068] of the SPEC), a display (see [00069] of the SPEC), and a housing (see [00064] of the SPEC).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Specification
The use of trade names, or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: 
The specification recites “network environment 100” in [00033]. This is inconsistent with the appearance of a lead line for 100 in Fig. 1, which points toward an electronic device 101, rather than toward a network environment.
The specification recites “a key 217 abuts a connector hole 208” in [00065]. This is inconsistent with the appearance of Fig. 2A, which shows that 217 does not abut 2018.
Reference characters "210" and "201" have both been used to designate a display (see [00069] and [00070] of the SPEC).  
Reference character “203” has been used to refer to both a speaker hole [00073] and an audio module [00069].
Reference character “410” has been used to refer to both a frame structure [00090] and a frame [00091].
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 20180183912 A1).
As recited in independent claim 1, Lim et al Fig. 9A embodiment shows an electronic device (“electronic device 600” [0164]) comprising: a frame (including 611, 621, 630, and 631) forming a side surface (see right side in Fig. 9A) of the electronic device 600; at least one opening 6203 formed on (The product by process limitations in these claims are directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessman, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of 
As recited in independent claim 1, Lim et al Fig. 9A embodiment is silent regarding whether said member is thermoplastic.
Regarding independent claim 1: Lim et al disclose, in the Fig. 12A embodiment, “key top 11411 may be formed of … a synthetic resin material... The key top 11411 and the key base 11412 may be formed integrally as a member with one material. A member with a synthetic resin 
Moreover, the Examiner finds that a thermoplastic key was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to make the key of Lim et al’s Fig. 9A embodiment out of synthetic resin thermoplastic as taught by Lim et al’s Fig. 12A embodiment. The rationale is as follows: one of ordinary skill in the art would have had reason to try any one of the finite number (three) of disclosed materials disclosed by Lim et al, including the claimed material, in the absence of unexpected results due to the claimed material. 
As recited in independent claim 16, Lim et al show an electronic device (“electronic device 600” [0164]) comprising: a frame (including 611, 621, 630, and 631) forming a side surface (see right side in Fig. 9A) of the electronic device 600; a member 640 positioned on at least a certain region (see region where 6203 exists in Fig. 9A) of an inner surface (see left surface of 631, for example) of the frame (including 611, 621, 630, and 631); and a sensor 642 attached to an inner surface (left surface in Fig. 9A) of the member 640 and electrically connected (see “substrate 680 (e.g., a main board)” [0162]; a person of ordinary skill in the art would understand that “a main board” includes a processor) with a processor (see 120 in Fig. 1, wherein a processor is necessarily present in all embodiments, including the Fig. 9A embodiment, regardless whether the processor of the Fig. 9A embodiment is located on main board 680 or in some other location electrically connected to main board 680 by bus 110).

See teachings, findings, and rationale above for independent claim 1.
As recited in claims 2 and 18, Lim et al are silent regarding whether the thermoplastic member has a lower rigidity than the frame.
Official notice is taken of the fact that rigid frames were known in the art prior to the effective filing date.
Moreover, the Examiner finds that a more rigid frame was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to increase the rigidity of the frame of Lim et al so that the frame’s rigidity exceeds the rigidity of the synthetic resin thermoplastic of Lim et al. The rationale is as follows: one of ordinary skill in the art would have had reason to use a more rigid frame to achieve increased durability and to protect the electronics housed within the frame as is well known in the art. 
As recited in claim 3, Lim et al show that at least a certain region of the member is visible from outside of the electronic device through the opening.
As recited in claim 3, Lim et al are silent regarding whether said member is thermoplastic.
See teachings, findings, and rationale above for independent claim 1.
As recited in claims 4 and 19, Lim et al show that the sensor 642 comprises at least one of a pressure sensor (“an exposing node 6421 of the key button assembly 640 may be physically in contact by being pressed with a specific pressure naturally to the first connection node 613” [0164], emphasis added) and a strain gauge (A strain gauge is recited only as an alternative to a 
As recited in claim 5, Lim et al show that the member comprises: an inner portion of a plate shape mounted on the inner surface of the frame; an outer portion filling at least a portion of the opening and seen from outside of the electronic device; and a connection portion connecting the inner portion and the outer portion.

    PNG
    media_image1.png
    746
    606
    media_image1.png
    Greyscale

[AltContent: arrow]connection portion



[AltContent: arrow]outer portion
[AltContent: arrow]



inner portion


As recited in claim 5, Lim et al are silent regarding whether said member is thermoplastic. 
See teachings, findings, and rationale above for independent claim 1.

As recited in claim 7, Lim et al show that at least a portion of the outer portion protrudes to the outside of the frame (see Fig. 9A, which shows that the outer portion of 640 protrudes rightward to the outside of the frame).
Regarding claim 8, Lim et al are silent regarding the recited relative dimensions.
The law is replete with cases in which when the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.  
	It furthermore has been held in such a situation, the Applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Moreover, the Examiner finds that the recited relative dimensions predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited relative dimensions in the course of routine design choice, in the absence of criticality. The rationale is as follows: one of ordinary skill in the art would have had 
Regarding claim 9: It is noted by the Examiner that the boundary between the connection portion and the outer portion may be arbitrarily drawn in such as place as to satisfy the limitation “a length of the inner portion and a length of the outer portion are substantially equal.” For this reason, the Examiner concludes that the Fig. 9A embodiment meets this limitation.
As recited in claim 10, Lim et al are silent regarding whether the thermoplastic member comprises a transparent material.
There is no invention in changing the color of a known device, absent unexpected results due to the color change. In this case, the functioning of the key of Lim et al is not changed by its color.
Moreover, the Examiner finds that a transparent thermoplastic key was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited color in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to appeal to a wide variety of users, including users who aesthetically prefer a transparent key, in the absence of criticality, as is known in the art. 
Regarding claim 11, Lim et al Fig. 9A embodiment show display module 622 disposed on a position of the inner surface of the frame (including 611, 621, 630, and 631) adjacent (see relative positions of 622 and 642 in Fig. 9A, wherein the term “adjacent” is given its broadest reasonable interpretation) to the sensor 642.

Regarding claim 11: In another embodiment, Lim et al disclose “display 160 may include … a light emitting diode (LED) display, an organic LED (OLED) display” [0068].
Moreover, the Examiner finds that LED modules were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to use an LED module as the display module of Lim et al Fig. 9A embodiment as suggested by Lim et al. The rationale is as follows: one of ordinary skill in the art would have had reason to improve image quality, increase a viewing angle, broaden a color gambit, improve the appearance of black pixels, speed up refresh rates, and decrease power consumption by using an LED module as the display module as is known in the art. 
As recited in claim 12, Lim et al show a display 622 mounted on or connected to the frame (including 611, 621, 630, and 631) visible from the outside through a front surface (see upper surface in Fig. 9A) of the electronic device 600; and a rear surface plate 620 mounted on or connected to the frame (including 611, 621, 630, and 631) to form a rear surface (see lower surface in Fig. 9A) of the electronic device 600.
As recited in claims 14 and 20, Lim et al teach that the processor is configured to detect a user's input on the sensor, based on an output value of the sensor (“at least one processor operatively coupled to the detection circuit and the display to provide control to perform a corresponding function of the electronic device on the basis of a provided detection signal” [ABST], wherein the abstract applies to all embodiments).

As recited in claim 15, Lim et al Fig. 17 embodiment shows that the user input comprises a squeeze input (“A distance between the first conductive layer 1721 and a second conductive layer 1722 is changed when the key button 1710 is pressed by more than a specific pressure, and the detection circuit 1742 may detect a change in capacitance accumulated therebetween. The processor 1743 may control the electronic device to perform a corresponding function on the basis of a detection signal provided from the detection circuit 1742” [0217], emphasis added).
Moreover, the Examiner finds that squeeze input was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to squeeze a user’s electronic device. The rationale is as follows: one of ordinary skill in the art would have had reason to apply pressure to a key button by squeezing in order to control the user’s electronic device to perform a function corresponding to the squeeze input as taught by Lim et al (“A distance between the first conductive layer 1721 and a second conductive layer 1722 is changed when the key button 1710 is pressed by more than a specific pressure, and the detection circuit 1742 may detect a change in capacitance accumulated therebetween. The processor 1743 may control the electronic device to perform a corresponding function on the basis of a detection signal provided from the detection circuit 1742” [0217], emphasis added). 
As recited in claim 17, Lim et al Fig. 9A embodiment shows that at least one surface of the member is planar (see left surface of the member in Fig. 9A).
As recited in claim 17, Lim et al Fig. 9A embodiment is silent regarding whether said member is thermoplastic.
.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al as applied above, and further in view of Moon et al (US Pat. No. 11252831 B2).
Lim et al show a device as described above.
As recited in claim 13, Lim et al are silent regarding whether the frame further comprises at least one slit formed on a region adjacent to the sensor.
As recited in claim 13, Moon et al show slits 430 on a region adjacent to sensor 420.
Moreover, the Examiner finds that slits were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to form a slit on a region adjacent to the sensor of Lim et al as taught by Moon et al. The rationale is as follows: one of ordinary skill in the art would have had reason to “provide an opening that concentrates pressure applied to the input area to the sensor assembly. Accordingly, the sensitivity of the sensor assembly can be improved” as taught by Moon et al (see col. 2, lines 53-56).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
02/18/2022